Case 2:21-mc-00007-RSM Document 9-1 Filed 03/01/21 Page 1 of 6




                     EXHIBIT A
            Case 2:21-mc-00007-RSM Document 9-1 Filed 03/01/21 Page 2 of 6




 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
   IN RE APPLICATION FOR FORBES                     CASE NO. 21-mc-0007RSM
11
   MEDIA LLC AND THOMAS BREWSTER
12 TO UNSEAL COURT RECORDS
                                                    DECLARATION
13
14
15         I, Jared S. Brown, hereby declare as follows, pursuant to 28 U.S.C. § 1746:
16
17         1.     This declaration is submitted in support of the United States’ opposition to the
18 petition by Forbes Media LLC and Thomas Brewster (collectively, “petitioners”) to unseal
19
   certain records. I am a Special Agent (SA) assigned to the Seattle Field Office, Federal
20
   Bureau of Investigation (FBI), United States Department of Justice (DOJ), and have been
21
   since August 2005. During my time in the FBI, I have investigated an array of criminal
22
   investigations including economic espionage and cyber-based intrusion cases. I have been
23
   assigned to the FBI Seattle Cyber Task Force since 2014 where I have investigated cyber-
24
   based intrusions.
25
26        2.     The FBI’s Cyber Division, established in 2002, is dedicated to applying the

27 highest level of technical capability and investigative expertise towards combating cyber-
28 based intrusions targeting U.S. national security, critical infrastructure, and the economy,

     DECLARATION OF SPECIAL AGENT BROWN                                   UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     21-mc-00007RSM - Page 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mc-00007-RSM Document 9-1 Filed 03/01/21 Page 3 of 6




 1
     including terrorist acts and hostile foreign intelligence operations conducted over the Internet
 2
     and cyber-crime. While assigned to investigate computer related crimes in the Seattle Field
 3
     Office of the FBI, I have received training from both the FBI and commercial entities in how
 4
     to conduct investigations into cyber-based intrusions.
 5
            3.     The matters stated herein are based on my personal knowledge, my training
 6
     and experience, my review and consideration of documents and information available to me
 7
 8 in my official capacity, and information furnished to me by Special Agents and other
 9 employees of the FBI. This declaration is intended to show merely that there is support for
10 the continued sealing of the records at issue and does not set forth all of my knowledge about
11 this matter. I have reached my conclusions in accordance therewith.
12                           The Request for Unsealing Certain Records
13
            4.     By Motion dated January 25, 2021, petitioners asked this Court to unseal
14
     “court records relating to two orders under the All Writs Act, 28 U.S.C. § 1652,” docketed at
15
16 GJ-17-432 (WDWA) and GJ-19-097 (WDWA). Pet. 1. On the same day, petitioners filed
17 similar petitions seeking the unsealing of records in two other district courts. In support of
18 the petition, petitioners claim that the public and the press, including petitioners, have “a
19 strong interest” in the unsealing of these court records. Pet. 2; see also, Pet. Mem. 4-5.
20          5.     The petition states that petitioners learned about the AWA materials that they
21 seek because they were identified in court records from a different matter that was unsealed
22 in the Southern District of California in February 2020. Pet. 4. Based on my review of the
23 docket and in consultation with Department of Justice personnel, I understand the United
24
     States sought the sealing of those Southern District of California court records when they
25
     were filed and has never taken the position that they could be made public.
26
            6.     I have reviewed the need for continued protection of the AWA materials at
27
     issue here and the FBI investigation(s) that the materials concern. For the reasons discussed
28

      DECLARATION OF SPECIAL AGENT BROWN                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      21-mc-00007RSM - Page 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mc-00007-RSM Document 9-1 Filed 03/01/21 Page 4 of 6




 1
     herein, I have concluded that there is good reason to believe that unsealing the AWA
 2
     materials would interfere with ongoing criminal investigation(s) and disclose sensitive law
 3
     enforcement techniques.
 4
           7.     Below, I provide for the Court’s consideration information about the
 5
     underlying investigation(s) that the AWA materials concern and some specific facts upon
 6
     which I have based my conclusion that there is good reason to believe that unsealing the
 7
 8 AWA materials can reasonably be expected to interfere with criminal investigation(s) and
 9 compromise law enforcement sources and methods. Id. It is important to note that, because
10 criminal investigations present evolving challenges, it would be impossible to identify for the
11 Court each harm that could arise from the unsealing of the AWA materials.
12                      The Underlying Investigation and the AWA orders
13
           8.     The FBI has been investigating the individuals who are the subject of the
14
     AWA materials at issue here for some time. The investigation or investigations show that
15
16 the individuals use sophisticated means to evade detection and arrest.
17        9.     Among other things, the AWA materials name individuals against whom the

18 United States has obtained sealed indictments and arrest warrants but has not been able to
19 arrest. After obtaining the arrest warrants, the United States submitted ex parte applications
20 for orders under the All Writs Act, 28 U.S.C. § 1651, to require Sabre, Inc., a travel-
21 commerce platform, to provide certain specified information from its records to assist in the
22 execution of the warrants. Each application sought the sealing of the application and any
23 resulting order.
24
           10.    The court issued the orders and sealed the applications and the orders.
25
           11.    Unsealing the AWA materials could negatively impact the investigations that
26
     these AWA materials arise out of by disclosing information about them and alerting the
27
     individuals named in them that the United States is seeking to arrest them.
28

      DECLARATION OF SPECIAL AGENT BROWN                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      21-mc-00007RSM - Page 3
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mc-00007-RSM Document 9-1 Filed 03/01/21 Page 5 of 6




 1
            12.     The individuals named in the AWA materials are not U.S. citizens, and they
 2
     reside in countries that would not honor a United States extradition request.
 3
 4                       The Need for Continued Sealing of AWA Materials

 5          13.     Disclosure of the AWA materials at issue here would reveal information about
 6 the underlying FBI investigations that led to the indictments and arrest warrants. Disclosure
 7 would adversely affect the underlying criminal cases by making it less likely that the indicted
 8 individuals will be apprehended and more likely that the individuals will destroy evidence.
 9
     Disclosure of the orders would also increase the risk to federal agents who attempt to arrest
10
     the individuals by alerting them in advance that they are being sought by U.S. law
11
     enforcement.
12
            14.     The AWA materials themselves contain personally identifiable information
13
     (PII) including names, dates of birth, passport numbers, credit card numbers, and
14
     communication account identifiers that will signify the FBI’s knowledge of the actors’
15
16 identity.
17        15.       The AWA materials, while not classified, are law enforcement sensitive.

18 Disclosing the AWA materials would likely cause the fugitives named in the AWA materials
19 at issue here to change their patterns and tactics. More generally, some international
20 fugitives have a high awareness of media coverage surrounding their types of activities,
21 arrests, and criminal infrastructure takedowns. Public release of the AWA materials would
22 generate interest in the criminal ecosystem, regardless of the particular individuals or groups
23 involved. This would, in turn, make it easier for sophisticated criminals to use
24
     countermeasures and other tactics to avoid detection and arrest. Such actions would be
25
     reasonably likely to interfere with the FBI’s law enforcement efforts in the cyber-crime and
26
     national-security realms by disclosing non-public details on how the FBI and the United
27
     States work to apprehend fugitives and by depriving the United States of insight into, and the
28

      DECLARATION OF SPECIAL AGENT BROWN                                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      21-mc-00007RSM - Page 4
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
Case 2:21-mc-00007-RSM Document 9-1 Filed 03/01/21 Page 6 of 6
